DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2013/63333 filed 10/3/2013.
Acknowledgment is made of provisional application 61/709,117, filed on Oct. 2, 2012, provisional application No. 61/709,122, filed on Oct. 2, 2012, which papers have been placed of record in the file.  
Claims 1-21 are pending. 


Drawings

The drawings are objected to because the hand drawn figures are not clearly legibly and/or not reproduce legibly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 6-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Varma et al. (US 2012/0142832).
Regarding claim 1: Varma is directed to a composition comprising graphene sheets. 
	Regarding claim 2: The composition comprises at least one polymer ([0010]-[0011].
	Regarding claims 3-4: The composition comprises at least one electrically or thermally conductive additives ([0049]), including metal oxides ([0050]).
	Regarding claims 6-7:  The graphene sheets have a surface area of 100-2630 m2/g ([0018] [0032]). 
	Regarding claims 8-9: The graphene sheets have a ratio of carbon to oxygen ratio of at least about 35:1 or 75:1 ([0038]).
	Regarding claim 10: The composition comprises at least one polymeric binder (abstract). 
	Regarding claim 11: The compositions are used in coatings and inks ([0066]). 
	Regarding claims 12-14: The compositions are used in applications including heat sinks and heat dissipation elements ([0093]) (equivalent to a cooling device). 
	Regarding claim 15: The compositions are used in coatings and inks ([0066]).
	Regarding claim 16: The ink or coating can be applied to a polymeric substrate ([0081] [0099]-[0102]). 
	 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varma as applied to claim 1 above, and further in view of Sayir et al. (US 2007/0053168).
Regarding claim 5: Varma discloses the compositions are thermally conductive and include conductive metals of aluminum ([0050] Varma), although doesn’t specifically recite metal oxides of claim 5.
In the same field of endeavor, Sayir is directed to a heat sink constructed from a graphene and a metal oxide of aluminum oxide (equivalent to alumina), or aluminum metal. 
A person of ordinary skill in the art would have found it obvious to substitute aluminum oxide (equivalent to alumina) for aluminum metal and would have been motivated to do so because they are art recognized equivalents used for the same purpose of conductive fillers and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varma. 
	Regarding claim 17: An article of apparel comprising the device is disclosed. Specifically, Varma teaches the compositions can be in the form of fibers and wearable electronics ([0104]). While wearable electronics are listed among a list of options, it would have been obvious to one skilled in the art to have selected an article of a wearable electronic since it is specifically listed as suitable. Therefore, it would have been obvious to have selected an article of a wearable articles comprising the device of claim 1. 


Claims 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varma in view of Sayir. 
Regarding claims 18-20: Varma discloses the compositions are thermally conductive and include conductive metals of aluminum ([0050] Varma), although doesn’t specifically recite metal oxides that are thermally conductive and also non-electrically conductive, or those of claims 19-20.

A person of ordinary skill in the art would have found it obvious to substitute aluminum oxide (equivalent to alumina) for aluminum metal and would have been motivated to do so because they are art recognized equivalents used for the same purpose of conductive fillers and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 
Regarding claim 21: The composition of Varma comprises a polymer. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764